Citation Nr: 1815860	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  16-08 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.

2. Entitlement to a rating in excess of 10 percent for atherosclerotic heart disease, prior to April 26, 2017 and in excess of 60 percent thereafter. 

3. Entitlement to a compensable rating for hypertension.

4. Entitlement to a rating in excess of 10 percent for a surgical scar of the sternum.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services




ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION


The Veteran served in the U.S. Army from February 1967 to June 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision of the Roanoke, VA, Regional Office (RO).

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In November 2017, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal for an increased rating for type II diabetes mellitus.

2. In November 2017, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal for an increased rating for atherosclerotic heart disease.

3. In November 2017, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal for a compensable rating for hypertension.

4. In November 2017, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal for an increased rating for a surgical scar of the sternum.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of an increased rating for type II diabetes mellitus have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

2. The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of an increased rating for atherosclerotic heart disease have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

3. The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of a compensable rating for hypertension have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

4. The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of an increased rating for a surgical scar of the sternum have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In a statement dated November 2017, the appellant notified the Board that he wished to withdraw his appeal of his increased rating claims for type II diabetes mellitus, atherosclerotic heart disease, hypertension, and surgical scar of the sternum. As such, the Veteran has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim for an increased rating for type II diabetes mellitus is dismissed.

The claim for an increased rating for atherosclerotic heart disease is dismissed.

The claim for a compensable rating for hypertension is dismissed.

The claim for an increased rating for a surgical scar of the sternum is dismissed.




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


